Title: Thomas Jefferson to Peter Minor, 30 March 1817
From: Jefferson, Thomas
To: Minor, Peter


          
            Dear Sir
            Monticello
Mar. 30. 17.
          
          The inclosed letter to Majr Watson is to request him to meet the visitors of our proposed college here on the day or evening of before our next court (Monday) that by an evening’s conference together we may come to an understanding of what should be done at our formal meeting which is to be at Charlottesville the next day Tuesday.  Can you contrive it in time, or give it such a direction as, being left by the bearer, on his return, at the Charlottesville post office, will ensure Majr Watson’s  getting it in time.
          I ask the favor of you to read the inclosed, addressed to mr Dabney Minor. it’s length being too much for the stay of the bearer I will count on your being so good as to send it to mr Minor as soon as you have read it, that he may have time to do the same before Jefferson shall have called. Your’s with great esteem and respect
          Th: Jefferson
        